Title: To Alexander Hamilton from Rufus King, 6 August 1802
From: King, Rufus
To: Hamilton, Alexander



London Aug 6. 1802

After further enquiry, I annex little credit to the notice posted at Loyds’, that two american vessels had been carried into Algiers. Two vessels the Franklin morris master, and the Rose (master not known) said to be of Philadelphia, are reported to have been taken by the cruisers of morocco or some other of the Barbary Powers. These are also the vessels which are mentioned at Loyds as having been carried into Algiers.
Having no late intelligence, which affords reason to believe that Algiers is disposed immediately to break with the U S, I am inclined to suppose these captures, if made, have been made by some of the other pirates.
The Project of France is to embark her Army going agt. Algiers in the spanish ports, and it is quite probable that Spain will be called upon to assist in defraying the Expences of marching and embarking, as well as in transporting this army to Africa, notwithstanding she has as we understand very recently expended a large sum to confirm her Peace with this Regency.
If the fortune of France prevail on the Shores of Africa, these regencies will become more reasonable, if they be not extirpated. A part of Bonapartes Egyptian Plan, was to have colonized the Shores of Africa, and although the acquiring the treasure, which is said (tho I suspect erroneously) to be accumulated there, are assigned as the leading motives of the Expedition, it is more likely to be a step towards the accomplishment of the Project in which the chief Consul was foiled in Egypt.
very faithfully yrs

Rufus King

